UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 8, 2015 Terra Tech Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-54358 (Commission File Number) 26-3062661(IRS Employer Identification No.) 4700 Von Karman, Suite 110 Newport Beach, California 92660 (Address of principal executive offices)(Zip Code) (855) 447-6967 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On October 8, 2015, Terra Tech Corp. made an investor presentation, which contains non-public information. A copy of such presentation is attached hereto as Exhibit 99.1, which is incorporated herein by reference. The information in Item 7.01 of this Current Report and in Exhibit 99.1 attached hereto is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. The information in Item 7.01 of this Current Report and in Exhibit 99.1 attached hereto shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in any such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits: Exhibit Description 99.1 Investor Presentation of Terra Tech Corp., dated October 8, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Terra Tech Corp. (Registrant) Date: October 9, 2015 By: /s/ Derek Peterson Name: Derek Peterson Title: President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description 99.1 Investor Presentation of Terra Tech Corp., dated October 8, 2015 4
